Title: From George Washington to Judah Alden, 23 November 1780
From: Washington, George
To: Alden, Judah


                        
                            Sir
                            Head Quarters 23d Novemr 1780
                        
                        I impart to you in confidence that I intend to execute an enterprise against Staten Island to morrow night,
                            for which reason I am desirous of cutting off all intercourse with the Enemy on the East side of the River. You will
                            therefore tomorrow at Retreat beating set a guard upon any Boats which may be at the slot or Niack, and not suffer any to
                            go out on any pretence whatever, till next morning—Towards evening you will send a small party down to the Closter
                            landings, and if they find any Boats there, you will give orders to have them scutled in such a manner that they cannot be
                            immediately used. but to prevent a possibility of it, the party may remain there till towards day light but are not to
                            make fires or discovr themselves and then return to your post. I depend upon the punctual observation of this order, and
                            that you will keep the motive a secret.
                        Acknowledge the rect of this that I may be sure you have got it. I am Sir yr most ot Servt
                        
                            Go: Washington
                        
                    